                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

United States of America                      )       Cr. No. 6:14-834-HMH
                                              )
               vs.                            )
                                              )        OPINION & ORDER
Laquency Higgins,                             )
                                              )
                       Defendant.             )

       This matter is before the court on Defendant’s motion for a sentence reduction pursuant

to the First Step Act, Pub. L. No. 115-391, December 21, 2018, 132 Stat. 5194. The Defendant

argues that the First Step Act reduces the sentence that he received. On June 22, 2015, the

Defendant pled guilty pursuant to a plea agreement to one count of being a felon in possession

of ammunition in violation of 18 U.S.C. § 922(g)(1). On October 21, 2015, the Defendant was

sentenced to 120 months’ imprisonment.

       Section 404(b) of the First Step Act provides that “[a] court that imposed a sentence for a

covered offense may, on motion of the defendant, the Director of the Bureau of Prisons, the

attorney for the Government, or the court, impose a reduced sentence as if sections 2 and 3 of

the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense was

committed.” Pub. L. No. 115-391, December 21, 2018, 132 Stat. 5194. The Fair Sentencing

Act of 2010 reduced the sentencing disparity between cocaine base and powder cocaine

offenses. Pub. L. No. 111-220, 124 Stat. 2372. The First Step Act made the Fair Sentencing

Act retroactive. Pub. L No. 115-391, December 21, 2018, 132 Stat. 5194.

       After review, the Defendant’s motion is denied because the First Step Act does not apply

because his conviction is not a covered offense under the First Step Act. Based on the
foregoing, the Defendant’s motion, docket number 83, is denied. Further, the Defendant’s

request for the appointment of counsel is denied.

       IT IS SO ORDERED.

                                             s/Henry M. Herlong, Jr.
                                             Senior United States District Judge
April 30, 2019
Greenville, South Carolina



                         NOTICE OF RIGHT TO APPEAL

       Movant is hereby notified that he has the right to appeal this order within fourteen (14)

days from the date hereof, pursuant to Rule 4 of the Federal Rules of Appellate Procedure.




                                                2
